                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

                                     PENDLETON DIVISION



MENICO PARIS DAVIS,                                   )
                                                      )
               Plaintiff,                             )                           2: l 7-cv-00732-JO
                                                      )
        v.                                            )                                     ORDER
                                                      )
COLLETTE PETERS, et al.,                              )
                                                      )
               Defendant.                             )
                                                      )
JONES, Judge

       On May 2, 2017, plaintiffMenico Davis filed this lawsuit prose while he was in the custody

of the Oregon Department of Con-ections ("ODOC"). On July 6, 2018, ODOC released Davis from

custody. He has failed to provide contact information to defendants or to the court since the time

of his release. The matter is now before me on defendants' motion to dismiss under Fed. R. Civ. P.

41(b) for failme to prosecute.[# 53] For the following reasons, defendants' motion is granted.

       Under Rule 41 (b), a defendant may move to dismiss an action if the plaintiff fails to

prosecute, fails to comply with the applicable rules, or fails to comply with an order of the court.

Fed. R. Civ. P. 4 l(b ). Here, Davis has failed to comply with the Local Rule requirement to keep the

Clerk's Office informed of his current contact information. He has failed to comply with the

scheduling order of the court[# 50] by failing to file a timely opposition to the defendants' motion


I -ORDER
for summary judgment. He has failed to actively prosecute his case by failing to take any action to

move the case forward since his release from ODOC custody five months ago.

        In determining whether to dismiss under Rule 41 (b ), the court must weigh certain factors,

including the public's interest in expeditious resolution oflitigation, the cou1t' s interest in managing

its docket, the risk of prejudice to the defendants, the availability ofless drastic alternatives, and the

public policy favoring the disposition of cases on the merits. Ferdik v. Bonzelet, 963 F.2d 1258,

1260-61 (9 1h Cir. 1992). I have considered these factors and conclude that, on the whole, dismissal

is appropriate in this case. Although a disposition on the merits is preferable, Davis's failure to

participate makes that outcome impossible. The other factors favor dismissal.

        Accordingly, the complaint in this case is dismissed for failure to comply with Local Rule

83-1 O(a), failure to comply with the court's orders, and failure to prosecute. The dismissal operates

as an adjudication on the merits pursuant to Fed. R. Civ. P. 41(b). All remaining motions are denied

as moot.

       IT IS SO ORDERED this ~day of October, 2018.




2-0RDER
